
	

114 HR 4622 IH: Carbon Capture Act
U.S. House of Representatives
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4622
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2016
			Mr. Conaway (for himself, Mr. McKinley, Mr. Harper, Mr. Tipton, Mrs. Lummis, Mr. Cramer, Mr. Jenkins of West Virginia, Mr. Veasey, Mr. Barr, Mr. Michael F. Doyle of Pennsylvania, Mr. Barton, Mr. Bucshon, Mr. Peterson, Mr. Moolenaar, Mr. Rodney Davis of Illinois, Mr. Murphy of Pennsylvania, Mr. Johnson of Ohio, Mr. Boustany, and Mr. Huizenga of Michigan) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve and make permanent the credit for carbon
			 dioxide sequestration.
	
 1.Short titleThis Act may be cited as the Carbon Capture Act. 2.Carbon dioxide sequestration credit improved and made permanent (a)Credit made permanentSection 45Q of the Internal Revenue Code of 1986 is amended by striking subsection (e).
			(b)Increase in credit for new facilities
 (1)In generalSection 45Q of such Code, as amended by subsection (a), is amended by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively, and by inserting after subsection (a) the following new subsection:
					
						(b)Credit rates for new qualified facilities
 (1)In generalIn the case of a taxable year beginning in a calendar year after 2024 with respect to a qualified facility at which carbon capture equipment is originally placed in service after December 31, 2015—
 (A)subsection (a)(1) shall be applied by substituting $30 for $20, and (B)subsection (a)(2) shall be applied by substituting $30 for $10.
 (2)Phase-upIn the case of a qualified facility at which carbon capture equipment is originally placed in service during a calendar year after 2015 and before 2025 and any taxable year beginning in such calendar year—
 (A)subsection (a)(1) shall be applied by substituting for $20 the dollar amount with respect to each calendar year determined by ratably increasing such dollar amount annually from $21.85 with respect to calendar year 2015 to $30 with respect to calendar year 2025, and
 (B)subsection (a)(2) shall be applied by substituting for $10 the dollar amount with respect to each calendar year determined by ratably increasing such dollar amount annually from $10.92 with respect to calendar year 2015 to $30 with respect to calendar year 2025.
 (3)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2025 with respect to a qualified facility at which carbon capture equipment is originally placed in service after December 31, 2015, there shall be substituted for each $30 amount contained in paragraph (1) an amount equal to the product of—
 (A)such dollar amount, multiplied by (B)the inflation adjustment factor for such calendar year determined under section 43(b)(3)(B) for such calendar year, determined by substituting 2024 for 1990..
 (2)Conforming amendmentSection 45Q(e)(7) of such Code, as redesignated by paragraph (1), is amended by inserting with respect to a qualified facility at which carbon capture equipment is originally placed in service before January 1, 2016 after 2009.
				(c)Election To allow credit to person that disposes of, or uses as a tertiary injectant, carbon
 dioxideSection 45Q(e)(5) of such Code, as redesignated by subsection (b), is amended— (1)by striking Any credit and inserting the following:
					
 (A)In generalAny credit, (2)by inserting subparagraph (B) or after except to the extent provided in, and
 (3)by adding at the end the following new subparagraph:  (B)Election to allow credit to person that disposes of, or uses as tertiary injectant, carbon dioxideIf the person described in subparagraph (A) makes an election under this subparagraph (as such time and in such manner as the Secretary may prescribe), the credit determined under this section—
 (i)shall be allowable to the person that disposes of, or uses as a tertiary injectant, the carbon dioxide, and
 (ii)shall not be allowable to the person described in subparagraph (A).. (d)Reduction in qualified facility thresholdSection 45Q(d)(3) of such Code, as redesignated by subsection (b), is amended by striking 500,000 and inserting 150,000.
			(e)Effective dates
 (1)Credit made permanentThe amendment made by subsection (a) shall apply to calendar years beginning after 2015. (2)Increase in credit for new facilitiesThe amendments made by subsection (b) shall apply to facilities at which carbon capture equipment is originally placed in service after December 31, 2015.
				(3)Election to allow credit to person that disposes of, or uses as a tertiary injectant, carbon
 dioxideThe amendments made by subsection (c) shall apply to taxable years beginning after the date of the enactment of this Act.
 (4)Reduction in qualified facility thresholdThe amendments made by subsection (d) shall apply to taxable years beginning after the date of the enactment of this Act.
				
